UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 9) RPC, Inc. (Name of Issuer) Common Stock, $.10 Par Value (Title of Class of Securities) (CUSIP Number) Robert F. Dow 171 17th Street NW Suite 2100 Atlanta, Georgia 30363-1031 (404) 873-8706 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 29, 2011, January 24, 2012, December 13, 2012, December 28, 2012, December 31, 2012,
